


109 HR 5909 IH: To promote public safety and improve the welfare of

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5909
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Ryun of Kansas
			 (for himself, Mr. Tiahrt,
			 Mr. Moran of Kansas, and
			 Mr. Moore of Kansas) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To promote public safety and improve the welfare of
		  captive big cats, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Haley’s
			 Act.
		2.Big cats
			(a)DefinitionsSection
			 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended by adding at the end the
			 following new subsections:
				
					(p)The term big cat means any
				live species of lion, tiger, leopard, cheetah, jaguar, or cougar or any hybrid
				of such species.
					(q)The term direct contact
				means any situation in which an individual may potentially touch or otherwise
				come into physical contact with any live specimen of a
				species.
					.
			(b)Applicability of
			 state lawSection 3 of such Act (7 U.S.C. 2133) is amended by
			 adding at the end the following: The Secretary may deny or revoke a
			 license based on a recommendation from the appropriate State or local officials
			 with jurisdiction over captive wildlife.
			(c)Public
			 safetySection 13(a)(2) of such Act (7 U.S.C. 2143(a)(2)) is
			 amended—
				(1)in subparagraph
			 (A), by striking and at the end;
				(2)in subparagraph
			 (B), by striking the final period and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)to provide for
				public
				safety.
						.
				(d)Increased
			 finesSection 19 of such Act (7 U.S.C. 2149) is amended—
				(1)in subsection
			 (b)—
					(A)in the first
			 sentence, by striking $2,500 and inserting
			 $10,000; and
					(B)in the seventh
			 sentence, by striking $1,500 and inserting
			 $5,000; and
					(2)in subsection (d)
			 in the first sentence, by striking $2,500 and inserting
			 $10,000.
				(e)Prohibition on
			 direct contact with big catsSuch Act is further amended by
			 adding at the end the following new section:
				
					30.Prohibition on
				direct contact between public and big cats
						(a)In
				generalSubject to subsection
				(b), it shall be unlawful for an exhibitor or dealer licensed by the Secretary
				under this Act to allow direct contact between a big cat and a member of the
				public.
						(b)Exception
							(1)In
				generalSubsection (a) shall not apply to an exhibitor that is a
				zoo, as determined by the Secretary.
							(2)Consideration of
				accreditationIn determining whether an exhibitor is a zoo under
				paragraph (1), the Secretary shall consider—
								(A)whether the
				exhibitor is accredited by, and in good standing with, the Association of Zoos
				and Aquariums; and
								(B)whether the exhibitor operates with
				sufficient regard for public
				safety.
								.
			(f)Regulations
				(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Secretary of Agriculture shall issue regulations pursuant to
			 section 21 of the Animal Welfare Act (7 U.S.C. 2151) to implement the
			 amendments made by this Act.
				(2)Restriction on
			 licenses
					(A)In
			 generalThe Secretary of Agriculture may not grant a license
			 under section 3 of such Act to a dealer or exhibitor that possesses or intends
			 to possess a big cat until the regulations described in paragraph (1) have been
			 issued.
					(B)ExceptionThe
			 restriction described in subparagraph (A) shall not apply to the renewal of an
			 existing license.
					
